Citation Nr: 9918779	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-23 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
reaction, currently evaluated as 70 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.  

3. Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied claims noted to have been 
initiated December 11, 1996, for an increased rating for an 
anxiety reaction and for residuals of a right ankle fracture.  
The RO also denied entitlement to a total disability rating 
for compensation based on individual unemployability at that 
time.

Having requested a hearing before the Board, in February 
1999, the appellant waived his right to an in-person hearing 
with a member of the Board and indicated a desire for a 
video-conference hearing.  The video-conference hearing was 
held before the undersigned on April 19, 1999. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's service-connected anxiety reaction is 
manifested by some impairment of social and industrial 
functioning, but such impairment is not total, and there is 
not shown to be present a gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, an inability to perform 
the activities of daily living, disorientation, or memory 
loss of names of oneself or close relatives.

3.  The service-connected residuals of a right ankle fracture 
are reflected by subjective complaints of pain, and are 
objectively shown to be essentially asymptomatic from a 
clinical standpoint, without a showing of instability or 
arthritis. 

4.  The veteran has a high school education and past work 
experience as a teacher's aide and auto mechanic, having last 
worked in 1993.

5.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
educational and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for an 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5271, 5283, 5284 (1998).

3.  The criteria for a total disability rating based on 
unemployability, due to service-connected disabilities, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations for are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
these issues. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42, as 
well as Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
claims.  The Board has found nothing in the historical record 
which would lead it to conclude that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the veteran's claims at issue.

Anxiety Reaction

Entitlement to service connection for anxiety reaction was 
established by RO action in a 1971 rating decision.  The 
current 70 percent disability evaluation for the veteran's 
anxiety reaction was assigned by the RO, effective from 
December 6, 1976, and is, therefore, protected from 
reductions pursuant to the provisions of 38 U.S.C.A. § 110 
(West 1991) and 38 C.F.R. § 3.951 (1998).

A VA psychiatric examination of February 1997 reflects that 
the veteran's comment that he wished to return to a 100 
percent rating because of mounting financial problems.  He 
complained of poor memory, irritability, being argumentative.  
He reportedly was a heavy smoker.  He reported a history of 
nonservice-connected chronic obstructive pulmonary disease, 
low back pain, diabetes, glaucoma, skin lesions, hypertension 
and a history of a heart attack in 1993, after which he 
worked no more.  He claimed to be impotent, which he felt was 
contributing to his marital problems.  

On evaluation in February 1997, the veteran had poor hygiene 
and he seemed somewhat antagonistic.  Eye contact was not 
very good.  Affect and mood were colored by feelings of 
anger, bitterness and frustration.  There were mostly 
negative emotions associated with an expression of anxiety 
and physical complaints.  The examiner considered him capable 
of responding to a broader range of emotions.  He did seem to 
respond appropriately to humorous remarks.  Overall, his 
affect was rather blunted and restricted.  There was no 
psychopathology in his thought productivity and thought 
association.  His thinking was coherent and relevant.  
Ideational content was colored by his somatic sense and 
hypersensitivity about his physical health, sexual 
dysfunction, financial difficulties and strained interfamily 
relationships because of his daughter's chronic psychiatric 
difficulties.  There was no evidence of any other ideational 
content suggestive of a psychotic or severely depressive 
process.  Cognitive functions were not impaired.  He was 
alert, lucid and well oriented in all spheres.  His memory 
appeared to function well in all respects; his abstract 
thinking was satisfactory.  The Axis I diagnoses were of a 
chronic anxiety and depressive disorder involving some 
somatization features and psychophysiologic respiratory 
symptoms, and an eating disorder associated with obesity.  On 
Axis II, a passive-aggressive personality disorder with 
aggressive features was diagnosed.  The Axis V assessment, 
that of scoring on the Global Assessment of Functioning Scale 
(GAF), was reported at 55, considering all global 
impairments.  The examiner additionally commented that some 
of the veteran's problems involving his social, 
interpersonal, and emotional functioning were most likely due 
to his personality traits.  

A report in November 1997 from the Henry Ford Hospital shows 
that the veteran complained of continued nightmares about 
Korea and hypervigilance, although it was greatly diminished.  
The pertinent diagnosis noted was of anxiety.

At his hearings before the RO and the Board, the veteran 
claimed to have no friends whatsoever and to experience 
memory problems.  Both he and his spouse described his short 
temper, manifested by raising his voice and falling just 
short of resort to physical violence.  It was indicated that 
he played with his grandchildren at times and ignored them at 
other time, and that he unable to take a stern posture with 
them.  The existence of panic attacks was claimed, which were 
noted to awakened him, on average, three times per month.  He 
reportedly was able to drive and accompanied his wife to the 
store, sometimes going into the store with her and sometimes 
waiting in the car.

The rating criteria provide that a 30 percent rating is 
warranted where the anxiety reaction disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9400 (1998).

The Board observes that during the 1997 examination, the 
veteran's complaints were focused on difficulties primarily 
related to his physical and financial problems.  The examiner 
also attributed at least some of the veteran's impaired 
psychiatric function to his personality disorder, and it is 
likewise noted that the GAF score also encompassed a 
nonservice-connected eating disorder.  In this regard, it is 
noted that a personality disorder, as a developmental 
disability, cannot provide a basis for entitlement to VA 
compensation benefits.  

Based upon a review of the medical evidence, the Board finds 
that data presented fail to establish the presence of 
service-connected psychiatric disability that is more than 70 
percent disabling  While the veteran describes being 
isolated, his testimony reflects that he goes out with his 
wife occasionally and appears to maintain a fairly good 
relationship with his grandchildren.  Although there appears 
to be some neglect of personal appearance or hygiene and some 
impulse control problems, the veteran is not shown to exhibit 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression, or spatial 
disorientation.  None of the criteria for the assignment of a 
100 percent evaluation are shown to have been met.

Notation is made that the veteran was assigned a GAF score of 
55 when evaluated in 1997, based on all psychiatric 
impairments, service-connected and not.  Even so, the Board 
notes that this GAF score indicates impairment ranging from 
moderate to mild; or stated differently, ranging from 
demonstrating moderate difficulty in social, occupational or 
school functioning, to generally functioning pretty well with 
some meaningful interpersonal relationships.  See 38 C.F.R. § 
4.125 (incorporating the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed.).  

The veteran's disability is not shown to be productive of the 
symptomatology which would warrant the assignment of more 
than the currently assigned 70 percent schedular evaluation.  
The record otherwise fails to denote any grounds for an 
increase, based on extraschedular factors, such as a marked 
interference with employment or frequent periods of 
hospitalization, due exclusively to the service-connected 
anxiety reaction.  See 38 C.F.R. § 3.321 (1998); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996).  

The Board has considered the applicability of the reasonable 
doubt doctrine under 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against an increased 
evaluation, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).

Residuals of Ankle Fracture

The current 10 percent disability evaluation for the 
veteran's residuals of a right ankle fracture was assigned by 
the RO from December 1, 1976, and is also protected from 
reductions pursuant to the provisions of 38 U.S.C.A. § 110 
and 38 C.F.R. § 3.951.

At his personal hearings, the veteran complained that his 
ankle was constantly in pain and that it was necessary for 
him to wear a brace to stabilize the ankle.  He also reported 
needing to use a cane to ambulate.

On objective examination in February 1997, the veteran could 
ambulate with a normal heel to toe gait.  He could walk 
without the brace, and, on standing, his posture was good.  
There was no swelling, atrophy or deformity.  Alignment was 
good.  There was some tenderness over the lateral side.  
Dorsiflexion was to 10 degrees; plantar flexion was to 25 
degrees; inversion was to 10 degrees and eversion was to 5 
degrees.  He complained of pain on the medial side as well.  
His ankle pulse was palpable and power was satisfactory.  X-
rays showed evidence of an old injury near the medial side of 
the joint with soft tissue calcification near the tip of the 
medial malleolus.  The diagnosis was of a status post injury 
of the right ankle, with calcification of soft tissue 
medially.  The examiner specifically noted in his diagnosis 
that there was no evidence of arthritis or instability of the 
ankle.  

The veteran was afforded another VA examination for the ankle 
in August 1997, and a magnetic resonance imaging of the ankle 
was also furnished.  Range of motion included dorsiflexion of 
10 degrees, plantar flexion of 25 degrees, inversion of 20 
degrees, and eversion of 5 degrees.  He was wearing a brace 
on the right ankle, and without his brace, tip-toeing and 
heel walking were possible.  Squatting was within his 
capabilities.  After conducting objective tests, the examiner 
noted that the right ankle was in normal alignment, without 
swelling, deformity, or atrophy.  Diagnostic studies revealed 
a normal alignment of the ankle without evidence of 
arthritis.  The examiner in conclusion found no objective 
findings or looseness of the ankle joint, finding that the 
veteran's subjective complaints could not be supported by 
objective examination or testing.  

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § Part 4, Diagnostic Code 
(DC) 5271.  No such limitation is demonstrated, however.

The Board notes that DCs 5283 and 5284, which refer to the 
foot, are potentially applicable here.  However, there is no 
competent medical evidence of malunion or nonunion of the 
metatarsal bones (DC 5283), or of residual injury (DC 5284) 
of a degree that would warrant more than a 10 percent 
disability evaluation.  Moreover, there is no medical 
evidence of arthritis or other residual impairment of the 
right ankle warranting more than the currently assigned 10 
percent rating.  The Board finds that 38 C.F.R. §§ 4.40 and 
4.45 are for consideration here, but competent medical 
evidence does not show additional pathology, weakness or 
objectively demonstrated pain on motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

It is clear that the clinical evidence fails to demonstrate 
the presence of disabling pathology affecting the right ankle 
of such a degree as to warrant the assignment of more than a 
10 percent evaluation.  Competent medical evidence does 
indicate that the veteran's subjective complaints of 
instability and pain are unsupported.  Also lacking is a 
showing that extra schedular factors, such as a marked 
interference with employment or frequent periods of hospital 
care, are present, such that an extraschedular evaluation of 
increased disability is warranted.  See 38 C.F.R. § 3.321; 
Bagwell, Floyd, supra. .  As well, the benefit-of-the-doubt 
rule is not shown to be for application in this instance.  
38 U.S.C.A. § 5107(b).


TDIU

The veteran has reported that he was last employed in 1993.  
His work experience included approximately five years as a 
teacher's helper, and prior to that, he had some twenty years 
of experience as an automotive mechanic.  He reported leaving 
his job as a mechanic because the modern technology was too 
difficult for him to understand.  The veteran has reported 
that his disabilities preclude his ability to perform routine 
work.  The veteran's last employer has reported that the 
veteran was terminated due to excessive absence and a failure 
to respond to inquiries as to availability for work.  
According to net worth statements from the 1970s, the veteran 
has a high school education.

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).

Service connection is in effect for the following 
disabilities: Anxiety reaction, rated as 70 percent 
disabling, and residuals of a fracture of the right ankle, 
rated as 10 percent disabling.  Following its review of the 
pertinent evidentiary record, to specifically include the 
findings cited on VA examinations as noted above, the Board 
is of the opinion that entitlement to a total rating based on 
unemployability is not warranted.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is insufficient, and the record is devoid of competent 
evidence that the veteran's service-connected disabilities 
are such that they alone preclude the performance of all 
substantially gainful employment.  In reaching the foregoing 
determination, the Board would emphasize that entitlement to 
a TDIU must be based solely on the impact of service-
connected disablement on the ability to obtain and maintain 
substantially gainful employment.  In this case, the veteran 
suffers from multiple nonservice-connected conditions, such 
as chronic obstructive pulmonary disease, diabetes, glaucoma, 
and various cardiovascular impairments.  Any symptoms from 
such diseases or pathology may present a significant 
impediment to employment, which may not be considered in 
support of the claim.  

The clinical record demonstrates that the veteran's right 
ankle disability does not demonstrate the presence of 
disabling pathology, much less any that would interfere with 
employment.  Likewise, there is no evidence that his 
psychiatric disability has had a significant adverse impact 
on his employability, although the veteran complains that he 
is nervous and forgetful.  However, the medical evidence 
reflects that the veteran's short-term and long-term memory 
is intact, and that there is no specific impairment of his 
ability to communicate verbally.

The Board would further point out, in conclusion, that there 
is no evidence of record indicating that the veteran is 
unable to secure employment of a substantially gainful nature 
due to service-connected disablement, which consideration was 
cited by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) as militating against entitlement to 
a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 231 (1994).  
Rather, it appears that his non-service connected 
disabilities, may interfere with his employability.  On 
assessing the evidence of record in full, it is concluded, 
that the preponderance of the evidence is against the 
veteran's appeal for a TDIU.

Excluding the adverse effects of advancing age and 
nonservice-connected conditions, the weight of the evidence 
shows that the veteran's service-connected disorders do not 
prevent him from performing the physical and mental acts 
required for gainful employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Accordingly, a total compensation rating 
based on individual unemployability is not warranted.


ORDER

Entitlement to an increased evaluation for an anxiety 
reaction is denied. 

Entitlement to increased evaluation for residuals of a right 
ankle fracture is denied. 

Entitlement to a total disability evaluation based on 
individual unemployability, due to service connected 
disabilities, is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

